710 S.E.2d 14 (2011)
Charles A. STANFORD; Donald M. Stanford, Jr.; James C. Stanford; Randolph L. Stanford; Candace Stanford Roberts; Lesley Stanford; and Robin Stanford Mulkey, Plaintiffs
v.
Oliver Johnson PARIS, Personal Representative of the Estate of Charles Whitson Stanford, Jr. (90-E-255, Orange County); Oliver Johnson Paris, Individually; and Jean S. Mann, and spouse, Edward N. Mann, Jr., Level I, Defendants
Stanford Place Limited Partnership, a North Carolina limited partnership (Oliver Johnson Paris, General Partner); Oliver Johnson Paris, Personal Representative of the Estate of Jane S. Paris (00-E-1010, Mecklenburg County); Jane *15 S. Paris Family Trust (Oliver Johnson Paris, Trustee); Edward N. Mann, III, and spouse, Lindsay W. Mann; Orange Water and Sewer Authority; Margaret M. Pless; Jennifer Mann Hawley, and spouse, Leon L. Hawley, Jr.; and Charles S. Mann, and spouse, Lora A. Mann, Level II, Defendants.
No. 208PA09-2.
Supreme Court of North Carolina.
June 15, 2011.
Donald M. Stanford, Jr., for Stanford, et al.
Lacy M. Presnell, III, Raleigh, for Jean S. Mann, et al.
James K. Pendergrass, Jr., Raleigh, for Edward & Lindsay Mann.
Robert Epting, Chapel Hill, for Orange Water & Sewer.
Kenneth C. Haywood, Raleigh, for Pless, Margaret M.
Zipporah Edwards, Charlotte, for Pless, Margaret M.

ORDER
Upon consideration of the petition filed on the 8th of February 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."